     Case 1:20-cv-00042-DAD-GSA Document 12 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DEVANTE B. HARRIS,                                   No. 1:20-cv-00042-DAD-GSA (PC)
12                         Plaintiff,
13              v.                                         ORDER ADOPTING FINDINGS AND
                                                           RECOMMENDATIONS
14    M. DOCANTO,
                                                           (Doc. No. 8)
15                         Defendant.
16

17             Plaintiff Devante B. Harris is a state prisoner proceeding pro se with this civil rights

18   action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20             On February 10, 2020, the assigned magistrate judge issued findings and

21   recommendations, recommending that plaintiff’s motion for leave to proceed in forma pauperis

22   be denied under 28 U.S.C. § 1915 due to the $39,183.65 current balance in his prison trust

23   account and that plaintiff be required to pay the $400.00 filing fee in full for this action. (Doc.

24   No. 8.) Plaintiff was granted fourteen (14) days in which to file objections to the findings and

25   recommendations. (Id. at 2.) No objections have been filed, and the time in which to do so has

26   passed.

27             In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this

28   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
                                                          1
     Case 1:20-cv-00042-DAD-GSA Document 12 Filed 04/20/20 Page 2 of 2

 1   court finds the findings and recommendations to be supported by the record and proper analysis.

 2          Accordingly:

 3          1.     The findings and recommendations issued on February 10, 2020, (Doc. No. 8), are

 4                 adopted in full;

 5          2.     Plaintiff’s motion for leave to proceed in forma pauperis, filed on January 8, 2020,

 6                 (Doc. No. 2), is denied; and

 7          3.     Plaintiff is directed to pay the $400.00 filing fee in full for this action within thirty

 8                 (30) days of the date of service of this order. Failure to comply with this order

 9                 shall result in the dismissal of this action.

10   IT IS SO ORDERED.
11
        Dated:    April 18, 2020
12                                                      UNITED STATES DISTRICT JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
